DISSENTING OPINION
GaRREtt, Judge:
I respectfully dissent from the views of the majority in this case, because of my belief that the stitching upon the handkerchiefs involved does not constitute embroidery as that term has been uniformly defined in a long line of decisions rendered by this and other courts.
It is quite true that the words “whether or not the embroidery is on a scalloped edge” are new to the Tariff Act of 1930, but their inclusion therein, without more, should not be taken to mean a change by Congress in the definition of embroidery so often declared in adjudications. Wherever the stitching is, whether on a scalloped edge or elsewhere, it must, to meet the paragraph, be embroidery. If it is not otherwise embroidery, the stitching is not rendered such by the place where it happens to be applied.
It is also true that the Summary of Tariff Information contains the sentence, “Embroidery is ornamental stitching,” as stated in the majority opinion, but there is an additional sentence which seems to me of significance. It reads—
Embroidery requires a foundation material, such as cloth or net, on which the embroidery •pattern is worked; in this essential it differs from lace in which fabric and pattern are produced simultaneously from yarn. (Italics mine.)
No pattern is present in the stitched edges of the scalloped handkerchiefs at issue. A cord or thread is stitched to the border or upon the edge of the handkerchief, following, of course, the conformation *370of the article (that is, it follows the scallops), but it neither follows, nor accentuates, nor produces any design. This strand or cord is essential to reinforce the edge and prevent raveling. It is, therefore, primarily utilitarian. Its only feature of ornamentation lies in the color of the thread used, and to be embroidery, under the long-followed definitions of the courts, the ornamentation must result from the stitching — not from the contrasts in appearance produced by color.
A syllabus which appears fairly to comprehend the pertinent portion of this court’s opinion in Kayser & Co. (Inc.) et al. v. Pevny, United States Impleaded, 13 Ct. Cust. Appls. 479, T. D. 41368, reads—
Lines of stitching run around the points on the backs of cotton gloves to accentuate the points, the stitching being in different color from the gloves, not forming any design and not being in relief, are not embroidery. (Italics new here.)
In Sloane v. United States, 7 Ct. Cust. Appls. 463, 465, T. D. 37049, this court quoted with emphasis from the definition of embroidery given by the New International Encyclopedia, the following:
The term embroidery is always applied to a completed fabric, and the art is thus distinguished from the kindred arts of tapestry and lace making, in which the ornament is part of the structure of the material.
The court then added—
We think that as commonly used the term “embroidery” signifies a form of ornamental work produced by the needle on a completed textile or other existing suitable surface, and necessarily implies the ornamentation and not the creation of the textile or other surface which it is designed to embellish. (Italics new here.)
In United States v. Field & Co., 10 Ct. Cust. Appls. 183, T. D. 38550, this court said—
To constitute an embroidery there must be, by needlework processes, an ornamental addition superimposed upon a previosly completed fabric or article * * *. (Italics new here.)
Funk & Wagnalls’ New Standard Dictionary says—
* * * but embroidery is always work added to the completed fabric by means of a needle. (Italics mine.)
There is nothing stated in the opinion in United States v. H. A. Caesar & Co., 18 C. C. P. A. (Customs) 106, T. D. 44067, nor in the other cases relied upon by the Government and noted in the majority opinion, which seems to me to modify, or change in any respect, the definition of embroidery given in the cases I have cited and in other cases where embroidery has been the subject matter of this court’s consideration.
The handkerchiefs here at issue were not completed until their edges were stitched.
I think the court has always heretofore distinguished between that “ornamental stitching” which constitutes embroidery and that “ornamental stitching” which is utilitarian and does not constitute embroidery, and has, in effect, held that while, as stated in the Sum*371mary of Tariff Information, “Embroidery is ornamental stitching,” an ornamental stitching is not always embroidery.
It is doubtful to my mind whether the stitching here at issue (the color of the cord being disregarded as it should be) can even be classed as ornamental. Certainly it does not seem to me to be embroidery, as we have heretofore consistently defined that term. It is primarily and essentially utilitarian.
The suit embraces three protests, to wit, 478281-G/79134, 478282-G/79168, 478283-G/79200.
The first and second protests, as originally framed, claimed only under paragraph 1016 of the Tariff Act of 1930, which relates to handkerchiefs “wholly or in chief value of vegetable fiber, except cotton.” The claims of these protests, therefore, covered only the linen handkerchiefs at issue, but protest 478282-G/79168 seems to have been amended so as to claim the cotton articles under paragraph 918 of said act, and the third protest, as originally filed, claimed paragraph 1016 for the linen handkerchiefs and paragraph 918 for the cotton handkerchiefs. All the handkerchiefs in the entry covered by protest 478281-G/79134 seem to have been of linen.
I am of the opinion that the judgment should be reversed and the cause remanded.
Hatfield, Judge, concurs in the dissenting opinion of Judge Gaebett.